Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US4019920, further in view of US20150010767.
Regarding claims 1, 4, and 7 - 8, US’920 discloses a gypsum set accelerator produced by compression milling a mixture of from about 1:3 to about 3:1 parts by weight of calcium sulfate dihydrate and starch for a period of time sufficient to reduce the particle size to provide a surface area of about 10,000 to about 20,000 cm2 /gm as measured by a Fisher Sub-Sieve Sizer. Alternatively, the mixture can be ball milled in batches (col. 2, lines 13-15, 45-55; col.3, lines 5-22). 
But  it  is  silent  about the  starch cold  water  solubility  and  the viscosity  as  applicant set  forth  in  the  claims.
US 20150010767 discloses that the pregelatinized, partially hydrolyzed starch has low water demand when included in a stucco slurry and can be useful in the manufacture of board (e.g., gypsum board) with good strength([0023]). US20150010767 discloses hydrolyzing the starch, such that a desired viscosity is achieved, thus indicating a desired molecular weight range is achieved. Viscosity thereby indicates the molecular weight of the pregelatinized, partially hydrolyzed starch, as will be appreciated by one of ordinary skill in the art ([0071]).  Pregelatinized, partially hydrolyzed starch can be prepared to have any suitable viscosity ([0072]). When adding 
US20150010767 discloses that the cold water solubility of the pregelatinized, partially hydrolyzed starch is from about 30% to about 100% ([0081]). 
Thus,  it  would  have  been  obvious  to one  of  ordinary  skill  in the  art  before the  effective  filing  date   of  the  instant application to  choose the  suitable  starch   with the optima water solubility and viscosity to  use  in the teaching  of  US4019920 to  provide the beneficial  effect   to  the  composition, motivated  by the  fact  that US20150010767 discloses that the pregelatinized, partially hydrolyzed starch can provide the optimal binding between gypsum crystals and the molecules of pregelatinized, partially hydrolyzed starch, the strength of the crystalline gypsum matrix is enhanced, and less starch is required to promote that strength compared with conventional starches ([0076]). 
It is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its 
Regarding claim 2, US4019920 discloses that the land plaster can be ground to a fineness of about 93% through a 100 mesh screen and stored any convenient time period, and then be uniformly fed to a continuous feed ball mill along with a continuous feed of starch which is obtained at a fineness of about 86% through a 100 mesh screen (col.3, lines 5-22).
Regarding claim 3, US20150010767 discloses that the cold water solubility of the pregelatinized, partially hydrolyzed starch prepared is from about 30% to about 100% ([0081]).
Regarding claim 6, US4019920 discloses that the mixture can consist of from about 1 to 99% calcium sulfate dihydrate and from about 99 to 1% starch (col.3, lines 5-22).
Regarding claims 5 and 7 - 8, it is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted).


Response to Arguments
Applicant’s arguments  and  the DECLARATION OF YIJIJN “KEVIN” SANG filed  on 02/12/2021 with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant  argues  the  unexpected  result  of  the  claimed starch .  The  Examiner  respectfully  submits  that   the  applicant  must  compare  the  instant  

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453.  The examiner can normally be reached on Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731